Order denying defendant’s motion for an immediate reference and for removal of coreceivers, and granting plaintiff’s motion adjudging the defendant guilty of contempt, reversed on the law and the facts, with ten dollars costs and disbursements, defendant’s motion granted to the extent of directing an immediate reference before an official referee, and plaintiff’s cross-motion denied, with ten dollars costs. As to the withholding by defendant of moneys belonging to the business, there was not, in our opinion, a showing sufficient to hold him in contempt. The matter may be adjusted upon the settlement of the accounts of the defendant as receiver and his wife as coreceiver. Under the circumstances, and particularly in the light of the allegations of the complaint itself to the effect that plaintiff’s only contribution to this copartnership was an old Ford automobile, the motion for an immediate reference should have been granted. Appeal from decision denying .reargument dismissed. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.